 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
      YONG GUO,                                        Case No. C18-1557-RSM-BAT
 9
10                  Petitioner,                        ORDER DECLINING TO ADOPT
                                                       REPORT AND RECOMMENDATION
11                    v.                               AND GRANTING RESPONDENTS’
                                                       MOTION TO DISMISS
12    KRISTEN NIELSON, et al.,
13
                  Respondents.
14
                                        I.     INTRODUCTION
15
16          This matter comes before the Court on Petitioner Yong Guo’s Petition for habeas relief,

17   the Government’s Motion to Dismiss, and a Report and Recommendation prepared in response
18
     to those materials.   Dkts. #1, #8, and #13. Yong Guo, who is currently detained at the
19
     Northwest Detention Center in Tacoma, Washington, brings this 28 U.S.C. § 2241 immigration
20
     habeas action pro se to obtain release from detention or a bond hearing. The Government has
21
22   moved to dismiss, and Mr. Guo opposes dismissal. For the reasons stated below, the Court

23   declines to adopt the Report and Recommendation in full, DENIES the Petition and GRANTS
24
     the Motion to Dismiss.
25
                                         II.    BACKGROUND
26
27          The Court adopts and incorporates the facts as stated by the Honorable Brian A.

28   Tsuchida in the Report and Recommendation at Dkt. #13.

     ORDER DECLINING TO ADOPT REPORT AND RECOMMENDATION AND GRANTING
     RESPONDENTS’ MOTION TO DISMISS - 1
                                            III.   DISCUSSION
 1
 2      A. Legal Standard

 3          A district court has jurisdiction to review a Magistrate Judge’s report and
 4
     recommendation on dispositive matters. See Fed. R. Civ. P. 72(b). “The district judge must
 5
     determine de novo any part of the magistrate judge’s disposition that has been properly objected
 6
 7   to.” Id. “A judge of the court may accept, reject, or modify, in whole or in part, the findings or

 8   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court reviews de
 9   novo those portions of the report and recommendation to which specific written objection is
10
     made. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).
11
            Mr. Guo challenges the lawfulness of his detention and also complains about his
12
13   removal proceedings. See Dkt. 5. Federal district courts have habeas jurisdiction to review

14   bond hearing determinations for constitutional claims and legal error. Singh v. Holder, 638 F.3d
15   1196, 1202 (9th Cir. 2011). They do not, however, have jurisdiction over claims that directly or
16
     indirectly challenge an order of removal. Martinez v. Napolitano, 704 F.3d 620, 622 (9th Cir.
17
     2012) (exclusive jurisdiction over claims that directly or indirectly challenge a removal order is
18
19   vested in the courts of appeals); 8 U.S.C. § 1252(a)(5) (petition for review to the appropriate

20   court of appeals is the “sole and exclusive means for judicial review” of a final order of
21
     removal). Accordingly, the Court has jurisdiction to consider Mr. Guo’s challenges to his
22
     detention but not his removal proceedings.
23
24      B. Release

25          The Court agrees with and adopts the Report and Recommendation as to the issue of Mr.
26   Guo’s request for release from detention. See Dkt. #13 at 7–8.
27
28

     ORDER DECLINING TO ADOPT REPORT AND RECOMMENDATION AND GRANTING
     RESPONDENTS’ MOTION TO DISMISS - 2
        C. New Bond Hearing
 1
 2          An Immigration Judge’s (“IJ”) discretionary decision to deny bond is not subject to

 3   judicial review. 8 U.S.C. § 1226(e); see also Romero-Torres v. Ashcroft, 327 F.3d 887, 891-92
 4
     (9th Cir. 2003). But federal district courts do have habeas jurisdiction to review bond hearing
 5
     determinations for constitutional claims and legal error. Singh, 638 F.3d at 1200. Habeas
 6
 7   jurisdiction over such legal and constitutional claims is proper only if they are “colorable,” i.e.,

 8   “the claim must have some possible validity.” Hernandez v. Sessions, 872 F.3d 976, 988 (9th
 9   Cir. 2017) (quoting Torres-Aguilar v. I.N.S., 246 F.3d 1267, 1271 (9th Cir. 2001) (quotation
10
     marks omitted).
11
            Under previous Ninth Circuit authority, the government was required to provide
12
13   automatic bond hearings every six months to noncitizens who were detained pursuant to §

14   236(a) as a matter of statutory interpretation. Rodriguez v. Robbins, 804 F.3d 1060, 1089 (9th
15   Cir. 2015), rev’d sub nom Jennings v. Rodriguez, 138 S. Ct 830 (2018). At such bond hearings
16
     the Government bore the burden of establishing by clear and convincing evidence that a
17
     noncitizen was either a danger to the community or a flight risk. Id. at 1074, 1087. The
18
19   Supreme Court reversed Rodriguez in Jennings, holding that “[f]ederal regulations provide that

20   aliens detained under § 1226(a) receive bond hearings at the outset of detention” and that
21
     “[n]othing in § 1226(a)’s text . . . supports the imposition” of “periodic bond hearings every six
22
     months in which the Attorney General must prove by clear and convincing evidence that the
23
24   alien’s continued detention is necessary.” Id. at 847.

25          In this case, Mr. Guo argues that his continued detention violates due process and that
26   the IJ failed to cite “factual proof” to justify the dangerousness finding. Dkt. #5 at 2. He also
27
     notes that the IJ did not issue a written decision. Id. The Government countered in initial
28

     ORDER DECLINING TO ADOPT REPORT AND RECOMMENDATION AND GRANTING
     RESPONDENTS’ MOTION TO DISMISS - 3
     briefing that Mr. Guo has received two bond determinations and that absent procedural
 1
 2   deficiencies, he is not entitled to repeated bond hearings. Dkt. #8 at 7.

 3          The Report and Recommendation finds that there is a procedural deficiency in that the
 4
     Government has not provided a contemporaneous recording of the bond hearing. Dkt. #13 at 8.
 5
     In Singh, the Ninth Circuit held that due process requires the government to provide
 6
 7   contemporaneous records for prolonged detention bond hearings. 638 F.3d at 1208. Although

 8   Singh involved a noncitizen who had been detained for a prolonged period of time, the Report
 9   and Recommendation finds that “the contemporaneous record requirement applies to the initial
10
     bond redetermination hearing Mr. Guo received.” Dkt. #13 at 9.
11
            In its Objections, the Government argues:
12
13                    The Report and Recommendation erroneously finds a procedural
                      deficiency because of a lack of a contemporaneous recording for
14                    bond hearing of non-citizen that had been detained for
                      approximately 95 days. See Dkt. 9-4. The Ninth Circuit requires
15                    contemporaneous recordings for bond hearings for prolonged
16                    detentions. Rodriguez, 715 F.3d at 1136. “Prolonged detention”
                      has been defined as more than six months (180 days). Diouf v.
17                    Napolitano, 634 F.3d 1081, 1092 n.13 (9th Cir. 2011). Because the
                      bond hearing at issue was not required to have a contemporaneous
18
                      recording, no procedural deficiency has been committed. The
19                    Court should affirm the IJ’s ruling denying bond to the
                      Petitioner…. The Report exponentially expands Singh to require
20                    contemporaneous recordings for all bond hearings, instead of just
                      prolonged detention bond hearings. Id.
21
22   Dkt. #15 at 5.

23          The Government is correct that the case law cited in the Report and Recommendation
24
     does not stand for the proposition that a contemporaneous recording is required for all bond
25
     hearings, and that Mr. Guo was not entitled to a contemporaneous recording at his bond hearing
26
27   given that he was not held in prolonged detention. The record fails to demonstrate a procedural

28   deficiency and thus there is no basis for this Court to order a new bond hearing at this time.

     ORDER DECLINING TO ADOPT REPORT AND RECOMMENDATION AND GRANTING
     RESPONDENTS’ MOTION TO DISMISS - 4
     Accordingly, the Court declines to adopt this portion of the Report and Recommendation. The
 1
 2   Court further finds that the Government’s Motion to Dismiss should be granted as to Mr. Guo’s

 3   due process claim.
 4
        D. Eighth Amendment Violation
 5
            The Court agrees with and adopts the Report and Recommendation as to the issue of Mr.
 6
 7   Guo’s claim for violation of the Eighth Amendment. See Dkt. #13 at 10–11.

 8                                        IV.    CONCLUSION
 9          Having reviewed the Magistrate Judge’s Report and Recommendation, the relevant
10
     pleadings, the Declarations and Exhibits attached thereto, and the remainder of the record, the
11
     Court ORDERS:
12
13          1. The Court ADOPTS the Report and Recommendation as to the issues of Mr. Guo’s

14              request for release from detention and claim for violation of the Eighth Amendment.
15          2. The Court DECLINES to adopt the Report and Recommendation as to the issue of a
16
                new bond hearing. Mr. Guo is not entitled to a new bond hearing for the reasons
17
                stated above, and the Government’s Motion to Dismiss is properly granted as to this
18
19              issue.

20          3. Petitioner’s petition for writ of Habeas Corpus, Dkt. #5, is DENIED.
21
            4. The Government’s Motion to Dismiss, Dkt. #8, is GRANTED.
22
            5. This matter is now CLOSED.
23
24          DATED this 18 day of June 2019.

25
26
27
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
28

     ORDER DECLINING TO ADOPT REPORT AND RECOMMENDATION AND GRANTING
     RESPONDENTS’ MOTION TO DISMISS - 5
